Citation Nr: 1001753	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1. Entitlement to a rating in excess of ten (10) percent for 
chondromalacia of the right knee.

2.  Entitlement to a rating in excess of ten (10) percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to 
November 1998 and from May 2000 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Denver, Colorado regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims of entitlement to increased ratings for her 
knee disabilities.

In April 2008, the Veteran, accompanied by her 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Denver, Colorado.  A transcript 
of that hearing has been associated with the claims file.

Following the April 2008 hearing, the Board remanded the case 
in July 2008 for additional development.  The RO 
readjudicated the claim in an October 2009 supplementary 
statement of the case (SSOC).    


FINDINGS OF FACT

1.  The Veteran's bilateral knee flexion has been measured 
from 135 degrees to 145 degrees (observed as limited to 120 
degrees upon repetition in September 2007) since she filed 
the March 2005 claim for increase. 

2.  The Veteran's bilateral knee extension has been measured 
at zero (0) to ten (10) degrees since she filed the March 
2005 claim for increase. 

3.  The Veteran has not provided objective evidence of marked 
interference with employment or frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected right knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5014- 5261 (2009).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected right knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5014-5261 (2009).

3.  The criteria for referral of an extraschedular evaluation 
of chondromalacia of bilateral knees are not met.  38 C.F.R. 
§§ 3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic Codes 5014-
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in March 2005, prior to 
adjudication, which informed her of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional medical records were 
subsequently added to the claims file.

The Veteran also was informed in a March 2006 letter as to 
how VA determines appropriate disability ratings and sets 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July 2008, the Board remanded the Veteran's claim for the 
provision of additional notice in compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the collection of 
any additional medical evidence, and the provision of a 
medical examination on the basis that the Veteran had 
reported recent worsening of her disabilities.  

The Appeals Management Center (AMC) sent the Veteran a letter 
dated June 2009 that advised her, per Vazquez-Flores, of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability 
has on employment.  Although the Veteran has not received 
notice of the evidence necessary to establish a claim of 
entitlement to an increased evaluation under the specific 
diagnostic code assigned to her disabilities, the Board 
observes that the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life or rating criteria.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).   As such, 
the Board finds that the duty to notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records, 
from periods before and after the Board's remand, of VA 
medical center (VAMC) treatment reported by the Veteran.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The Veteran was afforded VA examinations for her service-
connected bilateral knee disabilities in April 2005, 
September 2007, and, post-remand, in January 2009.

Following completion of the development directed in the 
Board's July 2008 remand, the AMC allowed the Veteran an 
opportunity to respond before readjudicating the claim in an 
October 2009 supplemental statement of the case (SSOC).  
Thus, the Board finds that all actions and development 
directed in the earlier remand have been completed in full.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case 
has been returned to the Board for appellate review.  After 
having carefully reviewed the record on appeal, the Board has 
determined that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.  

Further, the Board concludes that all available evidence 
pertinent to the claim has been obtained and there is 
sufficient medical evidence on file in order to make a 
decision.  The Veteran has been given ample opportunity to 
present evidence and argument in support of her claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).

Increased Rating Claims

The Veteran is claiming entitlement to evaluations in excess 
of 10 percent for each of her knee disabilities, diagnosed as 
chondromalacia.  

The Veteran's current 10 percent disability ratings are 
pursuant to Diagnostic Codes 5014-5261.  Hyphenated 
diagnostic codes are used when a rating under one Diagnostic 
Code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2009).   Diagnostic Code 5014 is for osteomalacia; the 
rating schedule specifies that "diseases listed under 
Diagnostic Codes 5013 through 5024 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative." 38 C.F.R. § 4.71a (2009).  Diagnostic Code 
5261 is for limitation of leg extension.  The provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, provide the 
criteria for rating knee and leg disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

As noted, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  More recently, VA's General Counsel 
held that separate ratings are also available for limitation 
of flexion and limitation of extension under Diagnostic Codes 
5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity; however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The Veteran was granted service connection for chondromalacia 
of the bilateral knees in a July 2003 rating decision, which 
assigned a ten (10) percent disability evaluation for each 
knee, effective June 2002.  In a March 2005 claim, the 
Veteran contended that the 10 percent evaluation did not 
accurately reflect the current severity of the chondromalacia 
of the bilateral knees.  

A September 2004 treatment note reflects that the Veteran 
reported knee pain and continued use of knee braces and 
physical therapy.

The Veteran was provided a VA examination in April 2005.  She 
informed the examiner that her knee pain had worsened when 
squatting and that driving an manual transmission automobile 
had become painful due to use of the clutch.  She reported 
stiffness and occasional giving way of the knees, but no 
locking or swelling.  The examiner observed a normal, unaided 
gait (although the Veteran did bring braces with her to the 
examination), a lack of swelling, no joint line tenderness, 
no obvious bony deformity, no evidence of muscle atrophy in 
the calf or thigh areas, and no anterior or posterior 
translocation.  The examiner provided a diagnosis of 
bilateral chondromalacia patellae of the knees and measured 
range of motion.  The Veteran was able to flex both knees to 
145 degrees and extend completely to zero (0) degrees when at 
rest and not bearing weight.  While bearing weight, she was 
able to flex to 140 degrees and this measurement did not 
change after repetitive motion.  She did not report any work 
loss due to her knee disability.

In a May 2005 application for vocational rehabilitation 
benefits, the Veteran noted that her service-connected 
disabilities were a barrier to employment.  On an August 2005 
statement to VA, she noted that, although her gait was 
described as normal in the April 2005 examination report, she 
felt as though she had to walk at a slower pace than usual.  
She also stated that she has difficulty walking up and down 
stairs and squatting down to care for her infant, could no 
longer dance, and is unable to exercise.  In an October 2005 
statement, she reported that she experiences pain when 
standing for more than 15 minutes and when running many 
errands will begin to drag her heels or stumble.  In a June 
2006 statement, she reiterated complaints and reported that 
she tried to work at a thrift store, but experienced pain due 
to standing eight (8) hours a day.

An October 2006 VA treatment note reflects that the Veteran 
requested new knee braces.  In January 2007 she was fitted 
for a neoprene wrap around the patellar areas.  

An April 2007 treatment note reflects that the Veteran 
reported worsening knee pain and stated that she was unable 
to dance.  She reported at a May 2007 well-woman check-up 
that she could not exercise because of her knee pain; the 
record reflects that the Veteran noted that she had lost her 
job and was searching for other employment, but she did not 
attribute any employment situation to her knee disabilities.

She was seen in July 2007 for complaints of knee and hip 
pain, but the treatment note states that the pain was well-
controlled with medication.

The Veteran received another VA examination in September 
2007.  She reported to the examiner that, in June 2007, she 
had to quit a job as a cook at a nursing home due to knee 
pain experienced while standing.  She reported using knee 
braces and corrective shoes, but being unable to climb 
stairs.  The examiner remarked on the normal x-ray 
examination of both knees and found no evidence of asymmetric 
weight-bearing.  The examiner observed that she used no 
assistive devices when walking and did not limp, but appeared 
to be in mild discomfort and walked with a waddle.  The 
report reflects that there had been no hospitalizations in 
the past year.  

The Veteran told the September 2007 examiner that, as a 
result of her knee disabilities, she was unable to pursue her 
desired profession as a law enforcement professional, but was 
training, with VA's assistance, to become a court reporter.  
The Veteran reported being able to stand for thirty (30) 
minutes, or walk for one block (approximately five (5) 
minutes), at a time until feeling pain; she noted that 
descending stairs was more painful than ascending.  
Radiologic examination revealed that the right and left knees 
were normal, without fracture, subluxation, or dislocation, 
and without any significant joint effusion or degenerative 
change.  The Veteran was able to flex both knees from ten 
(10) to 135 degrees and extend to ten (10) degrees.  After 
repeated knee bends, flexion decreased to 120 degrees.  The 
examiner tested medial collateral and lateral ligaments, 
found them stable, and provided diagnoses of suprapatellar 
tendonitis, bursitis, and collateral ligament strain in the 
bilateral knees.  The examiner noted that not additional 
losses of range of motion were recommended for the left or 
right knee due to painful motion, weakness, impaired 
endurance, incoordination, instability, or acute flare-ups.

In November 2007, the Veteran received a VA examination for a 
hip condition and was diagnosed with a strain to her left and 
right hips caused by chronic bilateral chondromalacia 
patellae.  The report indicates that the Veteran reported 
being unemployed, due to knee and hip medical issues, since 
October 2007, but stated that she works on a substitute basis 
at a day care center.  She noted that she could not run and 
only walks for ten (10) minutes at a time.  The examiner 
observed that she walked without the use of any assistive 
device and did not have a limp, but did walk with a waddle.

A treatment note dated November 2007 states that no crepitus 
was felt in either knee upon examination, but the Veteran 
reported that she felt her knee disabilities were getting 
worse.

In February 2008, the Veteran reported to a VA physical 
therapy session.  The report notes that the therapist opined 
that muscle imbalances may contribute to the Veteran's 
symptoms since x-rays of her knees were normal.  Patellar 
tracking was described as questionable.

A March 2008 treatment record again reflects the Veteran's 
contention that her bilateral knee disabilities had worsened.  
A March 2008 physical therapy note indicates that the Veteran 
reported experiencing pain when standing, but did not 
consistently perform advised exercises or regularly attend 
therapy.

An April 2008 emergency triage note shows that the Veteran 
reported for treatment with slight swelling in her right 
ankle and an abrasion on her left knee.  She reported that 
she twisted her ankle when coming out of her house and fell 
onto her knees.  The accompanying treatment note reflects 
diagnoses of a mild right ankle sprain and mild left knee 
abrasion; the physician noted that the Veteran reported 
slipping on a stairwell.

At the April 2008 hearing, the Veteran reported a recent 
injury, noted as a sprained ankle and scraped knee, due to 
falling when her right knee buckled.  She stated that she 
could not ride a bicycle, drive a manual transmission 
vehicle, or run more than one block due to knee pain.  She 
further reported that knee pain caused her to stagger upon 
waking, use medicine just about every day, and use her lower 
back rather than her hips when picking up her children.  She 
noted that the severity, including pain, swelling and a 
popping noise, worsened after moving to a new home with a 
staircase and that she experienced discomfort during 
intercourse with her husband as a result of her knee 
disability.  The Veteran also noted that she used a handicap 
parking sticker since her knee disability limited the 
distance she could walk.

At a November 2008 physical therapy session, the Veteran 
reported that she felt as though her left knee was worse than 
her right and that both knees occasionally buckled.  The 
report reflects that she stated her knee pain was worse with 
running and when she bends to pick up her son.  Her knee 
flexion and extension strength was measured as four (4) out 
of five (5).  The examiner noted that the Veteran was not 
currently employed, but was looking for work.

The record indicates that the Veteran underwent magnetic 
resonance imaging (MRI) of her knees in June 2008 and January 
2009.  The June 2008 MRI reflected that, in both knees, the 
anterior and posterior cruciate ligaments were intact, the 
patellae were in place, the patellofemoral ligaments were 
intact, and there was no chondromalacia of either 
patellofemoral joints or any joint effusion or soft tissue 
masses.  In January 2009, the MRI results also were normal 
and the examiner noted no evidence of subluxation or 
dislocation.  The examiner remarked that there was minimal or 
trace spurring around the patellae, but no evidence of acute 
abnormality or significant arthritic change.

During the January 2009 VA examination, the examiner reviewed 
the most recent MRI results and the Veteran's claims file.  
The report reflects that the Veteran stated that she 
experienced knee pain posteriorly, medially, and inferiorly 
to the knee, including into the anterior tibial region and 
shins; she denied locking or catching of the knees, but 
reported stiffness, occasional swelling, and prior incidence 
of buckling during ambulation (specifically noting buckling 
as the cause of her fall in April 2008).  The Veteran 
indicated that she could stand for no more than two (2) hours 
and not walk for more than two (2) blocks before she needs to 
rest due to knee pain.  She also informed the examiner that, 
if working a desk job, she did not feel limited at her 
occupation by her disability; she stated that she had not 
missed any work in the past year due to her knees.   The 
report reflects that the Veteran uses knee braces one (1) or 
two (2) times a month and has not experienced any sustained 
flare-ups.  

Upon examination, the 2009 examiner found no effusion or 
excessive patellar mobility and measured range of motion in 
both knees: flexion was 140 degrees and extension was zero 
(0) degrees.  Upon knee squat repetition, the range of motion 
did not change, but the Veteran stated that she experienced 
pain after three (3) squats.  The examiner diagnosed 
bilateral patellofemoral pain syndrome with mild 
chondromalacia patellae and minimal patellar degenerative 
changes without evidence of ligamentous instability of 
subluxation in the knees.  The examiner further noted that no 
additional loss of range of motion was recommended for the 
left or right knee due to painful motion, weakness, impaired 
endurance, incoordination, instability, fatigue, or flare-
ups.

A January 2009 physical therapy note reflects that the 
Veteran reported being on her feet during the day prior to 
the appointment and going for a run the day of the 
appointment.  She reported subsequent pain in her feet, 
knees, and back.

A June 2009 treatment note lists chondromalacia of the 
patellae as an active problem and further describes bilateral 
knee pain and right knee lateral laxity; a diagnosis of knee 
arthralgia appears in the list.  A diagnosis of 
osteoarthritis also is listed, but as specific to the hips.  

As noted, the Veteran is currently assigned a ten (10) 
percent disability rating for her knee disabilities.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5260, or if 
extension is limited to 10 degrees, 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  In June 2007, the Veteran's knee 
flexion, after repetitive motion, was measured at 120 degrees 
and extension at ten (10) degrees; since filing her claim of 
entitlement to an increased rating, her knee flexion has 
never been measured at less than 120 degrees and her 
extension has never been observed at more than 10 degrees.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  

Under these circumstances, the Board must conclude that the 
criteria for a rating, under either Diagnostic Code 5260 or 
5261, in excess of 10 percent for chondromalacia of either 
knee have not been met at any point since one year prior to 
the filing of the claim of entitlement to increased ratings.  
Although the Veteran, at one time, showed limitation of knee 
extension warranting a compensable rating under Code 5261, 
she has never shown limitation of knee flexion warranting a 
zero-percent disability rating under Code 5260.  Further, 
although she was noted in January 2009 as having minimal 
patellar degenerative changes, MRIs of her knees have not 
shown any significant arthritic change and she has not been 
diagnosed as having arthritis in her knees.  As noted, under 
VAOPGCPREC 9-98, when limitation of range of motion warrants 
at least a zero-percent rating under Code 5260 or Code 5261, 
and there is x-ray evidence of arthritis, a separate rating 
may be assigned under Codes 5003 or 5010.  The Board is 
mindful that the rating schedule specifies that Diagnostic 
Code 5014 "will be rated... as arthritis, degenerative," but 
observes that the precedent General Counsel opinion specifies 
that, in order to allow assignment of separate ratings under 
either Code 5003 or Code 5010, there must be medical 
diagnosis of arthritis as shown by x-ray.  Due to the lack of 
such diagnosis, the Veteran is not entitled to separate 
ratings pursuant to VAOPGCPREC 9-98.  

Further, no examiner has determined that the disabilities 
warrant additional range of motion losses due to weakened 
movement, excess fatigability, incoordination, flare-ups or 
pain.  DeLuca v. Brown, 8 Vet. App. 202.

The Board has reviewed the record to determine whether or not 
any other Disability Code may be applicable to the Veteran's 
disability and entitle her to a higher rating, but has found 
none.  In regard to the specific disability addressed by Code 
5257, recurrent subluxation or lateral instability, the Board 
observes that the Veteran has reported that her knee 
"buckles," but no examiner has found evidence of 
subluxation or instability.  As the Veteran has never been 
diagnosed with ankylosis of either knee, nonunion or malunion 
of the tibia and fibula, genu recurvatum, or 
dislocated/removed semilunar cartilage, there is no basis for 
application of Codes 5256, 5262, 5263, 5258, or 5259.  

The Veteran's VA "active problem list" in 2009 includes 
arthralgia of the knees.  The Board notes that "arthralgia" 
is defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 
at 322 (citing Dorland's Illustrated Medical Dictionary 147 
(27th ed. 1988)).  The United States Court of Appeals for 
Veterans Claims has held that pain alone does not constitute 
a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Further, when service connection was granted (rating 
decision dated July 2003) for the knee disabilities, the RO 
assigned the separate ten (10) percent rating for each knee 
"for the limited painful motion... as well as [the Veteran's] 
subjective complaints." 

As there is no medical evidence supporting an increased 
rating for the knee disabilities, there also is no basis for 
a staged rating of either of the Veteran's knee disabilities 
pursuant to Hart.  The claims must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating for the knee disabilities, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no objective evidence showing 
that, during any period under consideration, the Veteran's 
service-connected chondromalacia of the bilateral knees has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization 
associated with the disability in question.  Although the 
Veteran has reported that her knee disabilities are an 
impediment to employment (application for vocational 
rehabilitation benefits, dated May 2005; statement to 
September 2007 VA examiner that she had to quit a job as a 
cook due to knee pain that prevented her from standing all 
day; statement to November 2007 examiner that she was 
unemployed due to knee and hip pain) the Board notes that 
there is no objective evidence in the claims file that her 
knee disabilities, specifically (observing that she has also 
reported lower back pain due to an auto accident and is 
service connected for a bilateral hips disability), markedly 
interfere with her ability to work, above and beyond that 
contemplated by her separate schedular ratings.  See 38 
C.F.R. § 4.1 (indicating that generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  The Veteran informed 
the 2009 examiner that she did not feel as though her 
disabilities posed an impediment to a desk job and noted that 
she had not missed any work time in the past year due to her 
knee disabilities.  Therefore, in the absence of objective 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of ten (10) percent for 
chondromalacia of the right knee is denied.

Entitlement to a rating in excess of ten (10) percent for 
chondromalacia of the left knee is denied.




____________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


